UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6226



GABRIEL A. ANTONIO,

                                            Petitioner - Appellant,

          versus


JAMES   MOORE,     Detective;   LISA    ZANDEL,
Magistrate,

                                           Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-04-33-AM)


Submitted:   May 7, 2004                      Decided:   June 2, 2004


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gabriel A. Antonio, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Gabriel A. Antonio appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915A(b) (2000).   We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.*    See Antonio v. Moore, No. CA-04-33-AM (E.D. Va.

filed Jan. 20, 2004; entered Jan. 21, 2004).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




     *
      We note, as did the district court, that Antonio may pursue
his grievances under 28 U.S.C. § 2254 (2000) after exhausting his
state court remedies.

                                - 2 -